Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement of the various species, as set forth in the Office action mailed on 4/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species 1 is withdrawn.  Claims 3-5, 8, directed to Species 2-4 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1
Claim 1 has been changed to:

A pulley device for a tensioner roller or winding roller of a transmission element, comprising:
a pulley,
a bearing having a rotating outer ring surmounted by the pulley, a fixed inner ring, the rings being coaxial and forming a radial space between one another, seals closing the radial space on each axial side, and at least one row of rolling elements, arranged in the radial space, and having a mounting bore configured to receive a screw, and 
an annular protective flange having a first radial portion of small diameter provided with an inner edge forming a bore of the flange and an outer edge, the first radial portion bearing against a front surface of the fixed inner ring, a second radial portion of large diameter provided with an inner edge and an outer edge, and a substantially axial intermediate portion connecting the outer edge of the first radial 
the intermediate portion forms a circumferential trough, the bottom of which is off set radially towards the inside of the pulley device compared with the outer edge of the front surface of the fixed inner ring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A pulley device for a tensioner roller or winding roller of a transmission element, comprising: a pulley, a bearing having a rotating outer ring surmounted by the pulley, a fixed inner ring, the rings being coaxial and forming a radial space between one another, seals closing the radial space on each axial side, and at least one row of rolling elements, arranged in the radial space, and having a mounting bore configured to receive a screw, and an annular protective flange having a first radial portion of small diameter provided with an inner edge forming a bore of the flange and an outer edge, the first radial portion bearing against a front surface of the fixed inner ring, a second radial portion of large diameter provided with an inner edge and an outer edge, and a substantially axial intermediate portion connecting the outer edge of the first radial portion and the inner edge of the second radial portion, when viewed in cross-section an end of the annular protective flange closest to the inner edge extends radially outwardly away from the screw such that the end of the 
The prior art does not teach or suggest a bearing having a rotating outer ring surmounted by the pulley, a fixed inner ring, the rings being coaxial and forming a radial space between one another, seals closing the radial space on each axial side, and at least one row of rolling elements, arranged in the radial space, and having a mounting bore configured to receive a screw, and an annular protective flange having a first radial portion of small diameter provided with an inner edge forming a bore of the flange and an outer edge, the first radial portion bearing against a front surface of the fixed inner ring, a second radial portion of large diameter provided with an inner edge and an outer edge, and a substantially axial intermediate portion connecting the outer edge of the first radial portion and the inner edge of the second radial portion, wherein the intermediate portion forms a circumferential trough, the bottom of which is off set radially towards the inside of the pulley device compared with the outer edge of the front surface of the fixed inner ring, wherein the circumferential trough has the front surface of the fixed inner ring as its inner lateral edge in Claim 7.
A pulley device for a tensioner roller or winding roller of a transmission element, comprising: a pulley, a bearing having an outer ring surmounted by the pulley, an inner ring which is positioned coaxially with the outer ring to form a radial space therebetween, and at least one row of rolling elements positioned in the radial space; a spacer which defines a mounting bore configured to receive a fastener therein, the inner .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654